UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

BARBARA BOND,
Plaintiff,

Civil Case No. 10-1961 (RJL)

V.

ATSI/JACKSONVILLE JOB CORPS
CENTER, et al.

Defendants.

\J\-/\J§€€SS\J\J€€

ORDER
In accordance with the Mem0randum Opini0n issued this date, it is hereby
ORDERED that Defendant Marvin Owens’s Motion to Dismiss, ECF No. 7, is
GRANTED; and it is
FURTHER ORDERE,l`),that all claims against Mr. Owens are DISMISSED.

\~
SO ORDERED this;_`°day of September 2011. 2
l

RICHART)»LXEQN
United States District Judge